Citation Nr: 1108359	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  06-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for sexual dysfunction.  


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 2000 to June 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 



FINDINGS OF FACT

1.  There is no credible lay or medical evidence of a physical or mental disorder precluding normal sexual function.   

2.  Symptoms associated with service-connected lumbar spine strain and sleep apnea do not preclude normal sexual function.  


CONCLUSION OF LAW

The criteria for service connection for sexual dysfunction have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In correspondence in September 2004, the RO provided notice that met the requirements except that the notice did not provide information on the criteria for assignment of a rating or effective date.  The RO provided the missing information in correspondence in March 2006, after the initial decision on the claim.  The RO and the Appeals Management Center subsequently readjudicated the claim in supplemental statements of the case in May 2006, September 2007, August 2008, and July 2010.  Thus, any defect in the notice to the Veteran was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Moreover, the Board concludes that the timing error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disorder.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examination and opinions.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Marine Corps financial officer.  He contends that he is unable to engage in sexual activity because of fatigue from interrupted sleep secondary to service-connected sleep apnea and lumbar spine disorders.  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  An amendment to the provisions of 38 C.F.R. § 3.310 was published in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment establishes a rating standard for a claim based on aggravation of a non-service-connected disability by a service-connected disability.  

Service treatment records show that the Veteran was examined and treated on several occasions for low back pain.  In a February 2004 medical history questionnaire, the Veteran reported that he had frequent trouble sleeping because of low back pain.  The service treatment records are silent for any physical or mental health symptoms, diagnoses, or treatment for sexual dysfunction or a sleep disorder.  

In a July 2004 statement, the Veteran reported that he experienced chronic spinal pain radiating to his buttocks and lower extremities, neck pain, and jaw pain that interfered with restful sleep.  In January 2005, the RO granted service connection for mild spondylolisthesis of the lumbar spine.  The RO denied service connection for  neck, jaw, and sleep disorders and for sexual dysfunction because there was no credible lay or medical evidence of a diagnosed chronic neck or jaw disorder, a separate sleep disorder, or any symptoms of sexual dysfunction.  

In an August 2005 notice of disagreement, the Veteran noted that he continued to experience back, neck, and jaw pain that interrupted sleep.  He noted that he  experienced relationship problems with his spouse because of his moodiness, lack of energy, and lack of interest, which he attributed to inadequate sleep.  

In March 2006, a VA physician reviewed the claims file and noted the Veteran's reports of continued lack of restful sleep because of back, neck, and jaw pain.  The Veteran reported daytime fatigue and lack of energy that caused him to experience reduced cognition and abandon some recreational activities that he used to enjoy such as running, hiking, and snowshoeing.  The physician noted no history of hypomanic thoughts or symptoms of sleep apnea and that the Veteran did not have the body habitus of a person with sleep apnea.  The physician concluded that the Veteran did not have a major psychiatric disorder but diagnosed dyssomnia, not otherwise specified.  The physician recommended the use of sleep medications and polysomography.  There were no reports by the Veteran or comments by the physician regarding sexual dysfunction.  

Later in March 2006, another VA physician noted a review of the claims file and performed a general medical examination.  The physician noted the Veteran's reports of continued cervical, thoracic, and lumbar spine discomfort.  The Veteran reported that his sleeplessness interfered with sexual relations with his spouse but that he had no difficulties with adequate erection or penetration.  The physician concluded that the Veteran did not have erectile or sexual dysfunction.  

The examination also included an assessment of the lumbar spine disability.  
The Veteran reported mid-lumbar tightness, dull aching, and frequent intermittent sensation of burning into the posterior right thigh hamstrings, as well as occasional radiating pain to the right foot.  The Veteran reported that he was recently hired as a carpenter; thus, his disabilities had not affected his employment or the ability to achieve gainful employment.  The Veteran also indicated that his back disabilities had not affected his functional capacity or his ability to perform routine activities.  Additionally, there were no flare-ups of the Veteran's lumbar spine disability and his ability to walk was not affected.  He used no assistive devices of any kind, and had no surgery or hospitalizations for his condition.

On objective examination, the Veteran had no paravertebral muscle spasm or point tenderness; straight leg raises were negative for radicular symptoms bilaterally.  The  range of motion was normal without pain.  There was no additional loss of range of motion or joint function due to repetitive use.  The physician diagnosed chronic lumbosacral spine strain.  An addendum after x-ray results were obtained showed slight scoliosis but no spondylolisthesis of the lumbar spine. 

The Veteran underwent physical therapy for his lumbar spine disability from January 2007 to March 2007.  In January 2007, an examiner noted that the Veteran's chronic low back pain was much improved.  The Veteran's gait, strength and sensation were all within normal limits.  Range of motion was noted as normal on flexion, rotation, and lateral bending; however, extension was moderately decreased.  Later that month, an examiner noted that the Veteran's trunk extension was slightly improved with limitation moderate to minimal.  In February 2007, an examiner noted that the Veteran took a three hour trip to Montreal and went cross country skiing with no increase in pain symptoms.  The Veteran was discharged from the physical therapy program in March 2007 with improvement in his symptoms.  The examiner noted that the Veteran's gait, strength, sensation, and range of motion were all within normal limits.  All of the records indicate that the Veteran had no muscle spasms, tender/trigger points, or radicular symptoms.

In correspondence in July 2006 and in VA outpatient treatment records from February 2006 to April 2007, the Veteran continued to report back pain on a level of severity of three to four on a scale of one to ten with some days free of pain.  He obtained some relief from medication and chiropractic care.  The records showed that the Veteran was employed as a national park ranger and school teacher.   He reported that he continued to have an interest in sexual activities but was too tired to engage in them more than once per month.  

In May 2005, the Veteran underwent a VA sleep study.  During the study, the Veteran was able to begin sleep within 10 minutes with REM sleep initiating after a prolonged latency of three hours.   The study showed increased arousal and awakening during the night.  The attending physician noted that the Veteran had clinically significant sleep apnea that was not severe.   After review of the history, the physician concluded that the chronic sleep deficits were also affected by back pain, cormorbid depression, and elements of conditioned insomnia.  The physician recommended the use of a continuous positive airway pressure device and cognitive behavioral treatment for pain, depression, and chronic insomnia.  

In January 2008, a VA physician performed a respiratory examination.  The Veteran reported that his sleep symptoms first manifested in 2003 at the same time as the onset of low back pain.  The Veteran reported retiring at night at about 9:30 to 10 pm, taking an hour to fall asleep, awaking on the hour from back pain, and rising at 6:30 to 7 am.  The Veteran reported that his spouse observed only infrequent snoring or brief cessation of respiration at night.  Although the Veteran had a low pretest probability of a disorder, the sleep study showed mild but clinically significant sleep apnea.  The physician concluded that the Veteran had multifactorial sleep disturbance that was affected by sleep apnea, low back pain, depression, and elements of conditional insomnia.  In a January 2010 addendum, the physician noted that the sleep test score showed mild obstructive sleep apnea and concluded that it would not cause sexual dysfunction. 

In September 2009, the Board remanded claims for sleep apnea and for sexual dysfunction for further development.  The Board requested a medical opinion on a baseline status and the degree of aggravation that may have been imposed by the service-connected lumbar spine disorder on the newly diagnosed sleep apnea.  The Board deferred a decision on sexual dysfunction as it was intertwined with a decision on service connection for sleep apnea.  

The VA physician who examined the Veteran for a sleep disorder in January 2008, reviewed the history and previous reports, and provided medical opinions in January and June 2010.  The physician noted that sleep apnea per se was unaffected by the spinal disorder but that the Veteran's sleep may be disrupted by pain contributing  to symptoms of daytime somnolence.  The physician concluded that the sleep study tests showed a quantitative index score representative of a mild degree of disability that would not cause sexual dysfunction.  As the opinions addressed the questions posed by the Board, there has been substantial compliance with the September 2009 remand instructions.  

In June 2010, the Appeals Management Center granted service connection and a noncompensable rating for sleep apnea.  This issue is no longer before the Board on appeal.    

In the September 2009 decision, the Board denied service connection for stress and lack of energy.  The Board concluded that although stress and lack of energy may be symptoms of a disease or injury, the symptoms are not actual disabilities  for which VA compensation benefits are payable.   The Veteran did not file a timely appeal with the Court of Appeals for Veterans Claims, and the decision is final. 

The Board concludes that service connection for sexual dysfunction is not warranted, as it finds the preponderance of the evidence is against the claim.

Service connection on a direct or secondary basis is not warranted because there is no credible evidence of a currently-diagnosed disability.  The Veteran reported to clinicians that he is capable of erection and penetration and engages in sexual activity once per month.  VA physicians acknowledged the Veteran's reports of symptoms of fatigue, lack of restful sleep, and back pain but did not diagnose a physical disorder that precludes sexual activity.  Physicians also noted some symptoms of depression but did not diagnose a chronic psychiatric disorder that precludes sexual activity.   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  In this case, the Veteran is competent to report on the frequency of his sexual activities but is not competent to conclude that the symptoms associated with the incapacity constitute medical disorder.  Furthermore, there are no contemporary or subsequent diagnoses by a medical professional, so Jandreau does not apply.  

Even if the Veteran's contended sexual incapacity were a medically-diagnosed disability, service treatment records are silent for any symptoms of sexual dysfunction.  Although the Veteran reported symptoms of back pain and interrupted sleep since 2003, there is no lay or medical evidence of sexual dysfunction until March 2006, nearly two years after service.  Neither the Veteran nor any of the examiners suggested that the contended dysfunction was directly related to any event in service.  

The Board concludes that service connection on a secondary or tertiary basis related to lumbar spine or sleep apnea is not warranted.  The Veteran is competent to report on observable symptoms such as nighttime back pain, interrupted sleep, and daytime somnolence.  The Veteran is also competent to report on the frequency and quality of his sexual relationship.   The Veteran has never reported that his back pain directly interfered with sexual activity but rather that his lack of restful sleep causes sexual dysfunction.  The Board previously denied service connection for lack of energy.  

The Board concludes that the Veteran's reports that his fatigue and daytime somnolence cause him to be too tired to engage in more frequent sexual activity are not credible.   None of the examiners accepted this theory.  The Veteran was a successful Marine Officer and was age 27 to 34 during the period of this appeal.  He has been employed full time as a carpenter, school teacher, and national park ranger.  Therefore, he demonstrated sufficient level of energy and physical capacity to perform full time physical and mental work.  He also reported going on a three-hour automobile trip to engage in cross country skiing.  Clinical records of examination of his service-connected back disorder show only a mild degree of disability, rated as 10 percent disabling, with no limitation of motion or associated neurologic deficits.   He has service-connected right ankle strain, rated as noncompensable, and also reported neck and jaw pain and headaches for which service connection was denied by the Board in September 2009.  He has not been diagnosed with a chronic mental health disorder.   The claims file contains VA medical assessments of all associated symptoms.  None of the examination reports indicate a degree of incapacity that would reasonably preclude sexual activity.   

The Board also places probative weight on the opinion of the VA physician in May 2007 who reviewed the sleep study results of a mild sleep disorder and on the opinions of the VA physician in January 2008 and January 2010 who concluded that the degree of sleep interruption caused by both sleep apnea and back pain was not of sufficient severity as to preclude sexual activities.  

The weight of the credible and probative evidence demonstrates that the Veteran does not have a current diagnosed sexual dysfunction disorder and that service connected lumbar spine strain and sleep apnea do not impede sexual activity.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sexual dysfunction is denied.  



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


